MEMORANDUM **
Willie L. Alexander, a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a habeas petition, see Bribiesca v. Galaza, 215 F.3d 1015, 1018 (9th Cir.2000), and we affirm.
Alexander contends that the trial court erred by denying his section 2254 petition because his removal from the courtroom led to the denial of his right to be present at trial and his right to counsel.1 We disagree.
Upon review of the record, we affirm the district court because any error was harmless in light of the overwhelming evidence against Alexander, and he has failed to demonstrated how his removal prejudiced him. See Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993) (establishing that trial errors must have had a “substantial and injurious effect or influence in determining the jury’s verdict”), Bains v. Cambra, 204 F.3d 964, 977 (9th Cir.2000) (holding that the Brecht harmless error applies in all federal habeas corpus cases under § 2254).
AFFIRMED.
1. We decline to address Alexander’s claims that fall outside the scope of the COA issued by the district court on July 14, 2000. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir.1999) (per curiam).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.